                    Case 1:19-cv-05434-VM Document 58 Filed 06/21/19 Page 1 of 2
                                                                                                 G!OAOE B. CARY               BRANDOlil N,ADKINS            DREW A. NAVIKAS
CLEARY GOTTLIEB STEEN & HAMILTON LLP                                                             MITCHELL 8. DUPUR
                                                                                                 GIOVANNI P, PREZIOSO
                                                                                                                              GRAHAhHANNON
                                                                                                                              HANIBMNCUR
                                                                                                                                                            JOSHUA NIMMO
                                                                                                                                                            MUYIWAODENIYIOE
                                                                                                 MICHAEL H. KRIMMINOER        TAYI.OR H. BATES              KAREN O'NEILL OCASIO
                                                                                                 MATTHt:W 0. SLATER           ZACHAR'f IAUM                 JIHfNIFIR !. PAU~
                                                                                                 DAVID I. GELFAND             ELSBETH HNNETT                ROBIN RABINOWITZ
                                                                                                 MICHAEL A. MAZ%UOHI          GRANT A; IERUANN              MARTINA RADNEY
                                                                                                 MARK W. NELSON               LINDU IERNHARD1'              RICK REDWOND
                    2112 Pennsylvania Avenue, NW                                                 ROBIN M, IUG!N
                                                                                                 DEREK M, BUSH
                                                                                                                              MAIU!T~ CATU.MBAI
                                                                                                                              IJAMUEL H, CHANG•
                                                                                                                                                             W. BENJAMIN REEDE
                                                                                                                                                             MARK RONAN
                                                                                                 BRIAN BYRNE                  CHINWE T. CHUKWUOGO            MICHAIL Q. SANDERS
                     Washington, DC 20037-3229                                                   PAUL D. MARQUARDT            LAURA K, CONLEY                MAX SCHECHTER
                                                                                                 JEREMY CALSYN                l!Vl!Rl!Tf K. CORAOR          WILLIAM UOAL
                          T: +1202 9741500                                                       LEAHIRA.NNON                 LISA M. OANZIG                OMAR SERAGELDIN
                                                                                                 NATTH!W 0. SOLOMON           KATH!Rll<E DENBY"              GARR.UT D. SHINN
                          F: +1202 9741999                                                       KATHeRINE MOl;)NEY CARROLL
                                                                                                 ELAINE &WINO
                                                                                                                              OLIVIA IBPY HUNTINOTCN
                                                                                                                              BRAHOON J. FIOO
                                                                                                                                                             OAROUNi! STANTON
                                                                                                                                                             SARAH M. IJTANTON
                                                                                                 NOW!LL D. IIAM111!RG!ft      M!R!OITH LEIGH FINN            0. NICHOLAS STEIR
                                                                                                 KENNITH S. REINK!R           CHRISTOPHER M, FITZPATRICK     &RIO C, STEINHART
                          clearygottlieb.com                                                     ALEXIS COLLINS               RAOHELFR-AHK                   NICOLETATZ
                                                                                                  ...IDl'ltT PAIQ'NIIII       ALAN 8. FRHDMAN                TARA LYNN TAVERNIA
                                                                                                 KENNETH L. BACHMAN, JR.      ALEXANDER GEORGE GALICKt       ZACH TSCHIDA
                                                                                                 DANIEL 8. SILVER             CAROLIN& R.GEIIT·HN1T&Z        TAMARA Wll!SHRON
                                                                                                 RICHARD DEC. HINDS           CATHEfliNE MARIA OEN DALL      CHRISTOPtlER A. WETZEL
                                                                                                 SARA D, SCHOTLAND            V. NOAH GIMaiL                 JIMWINTERINO"
NEWYORK                                                                        ROME              WILLIAM 8. MCGURN Ill        MEUSSA GOHLKE                  HUANIUNO IZZY XI.I
                                                                                                 JOHffS.MAGNEY                REBECO,, F. GRUN               JIANHl•PALOhlA ULMATI
                                                                                                                              DAVID GIIOTHOUSE                 UIOOIATff
PARIS                                                                         MILAN              MARK LEDDY
                                                                                                 JOHN C. MURPHY, JR,          ANNE TITUS HILB'I'
                                                                                                 D_AVID M. 81:0KER            CHRIIT0PHER J. HILDHRAND
                                                                        HONGKONG                 JANET L- WELLER              ,JESSICA HOLLIS
BRUSSELS                                                                                         LINDA J. SOLDO               RIOHARO HUBER
                                                                                                   HNIOROOUN-IIL              JAMES NUN8BERGER              • Admitted only to a t;)ar oth•r
                                                                             BEIJING             W. RICHARD llDSTRUP
                                                                                                                              PHILLIP\., HURST                thin that of the Oletrlct of
                                                                                                                              8AMHII JA'fWANT                Columbia. Working under lhe
LONDON                                                                                           STEVEN J. KAtSeR             BRENDAN JORDAN                 supervision of principals of
                                                                     BUENOS AIRES                KATHLEEN WARD BRADISH        JILUAtt JOSEPH                 theW.hlngtonofflce.
                                                                                                 CUNZHEN HUANG ..             8RIANKE8TEN
FRANKFURT                                                                                        MACEY LIVINGTON              PATRICK 0. KIBBE
                                                                         SAO PAULO               CAR\. U.WREMCE MALM          ANDREW L. KLINE              .. SpeoiiK Legal ConaultanL
                                                                                                 CHARLES STERLING             JOHN F.l<OZAK                   quaMfied in I.ha People's
COLOGNE                                                                                            • HIDIIINT COUNHI.                                         Republlo of Chine.
                                                                         ABUOHABI                JOHN P. MCGILL JR.
                                                                                                                              TOBIASA. KRAFT
                                                                                                                              NATHANAl!L F, KURCAII
                                                                                                 MATTHEW 1. IACHRACK          AU!XII R,B. LAZDA
MOSCOW                                                                         SEOUL             LARRY WORK·OEMBOWSKI         CHINYEI.U K. I.EE
                                                                                                 CARL F, IMIOHOLZ .           WHITNIY A. L!E
                                                                                                 PATRICK FULLER               JOHN A. LIQHTIOURNIE
                                                                                                 SAIF I. SHAH MOHAMMED        NICOLES.LIM
                                                                                                 OHRIBTIANJ. MAHONEY          NORA MCCLOSKEY•
                                                                                                   •ttaoa-.TTORNlff           ADAM MOTIWALA
                            D: +I 202 9741920
                             gcary@cgsh.com




                                                                     June 20, 2019                                       USDCSDNY
                                                                                                                         DOCUMENT
           BY FACSIMILE                                                                                                  ELECTRONICALL
            Hon. Victor Marrero                                                                                          DOC#:-----il.l'-+,;.,J-l.-1,.,J.4-
            United States District Judge                                                                                 DATE F'I J,., ED:
                                                                                                                                                   --+---f'--'---
            500 Pearl St.
            New York, NY 10007-1312

                           Re: State ofNew York et al. v. Deutsche Telekom et al., No. 1: 19-cv-05434-VM

           Dear Judge Marrero,
                         I represent T-Mobile in the above-referenced case, and I am writing on behalf of
          all Defendants and in connection with Plaintiffs' correspondence sent earlier this evening. We are
          scheduled to appear before Your Honor for an initial case management conference at 10:00 a.m .
         .on Friday, June 21.
                          Plaintiff states have filed suit under Section 7 of the Clayton Act, 15 U.S.C. §18, to
           enjoin the merger of T-Mobile and Sprint. Such cases are typically litigated on a fast track. See
           15 U.S.C. §25 ("the court shall proceed, as soon as may be, to the hearing and determination of
           the case"). To this end, the parties agreed that a trial date of October 7, 2019 would be appropriate,
           and conditioned on the October 7 trial date, Defendants would agree not to close the merger
           pending the Court's decision after trial.
                         Prompt review of the proposed transaction is imperative because the merger ofT-
           Mobile and Sprint will act as a catalyst to transform the wireless industry. As the Chairman of the
           Federal Communications Commission (the "FCC") has recognized, "[t]he construction of [New
           T-Mobile' s 5G (short for Fifth Generation)] network and the delivery of such high-speed wireless



                          Cleary Gottlieb Steen & Hamilton LLP or an affiliated entity has an office in each of the cities listed above.
                              Case 1:19-cv-05434-VM Document 58 Filed 06/21/19 Page 2 of 2

             Hon. Victor Marrero
             June 20, 2019
             Page2

             services to the vast majority of Americans would substantially benefit consumers and our country
             as a whole." By combining T-Mobile's and Sprint's highly complementary mobile wireless
             network assets, consumers will have access to a network better than either company alone could
             hope to build, with greater capacity and faster speeds, and at lower cost.
                             Defendants believe that discovery in this case should be streamlined given the
             extensive investigation already conducted by the states over the last 14 months, in cooperation
             with their counterparts in the Antitrust Division of the United States Department of Justice (the
             "DOJ"). Armed with pre-complaint subpoena authority, the government requested and received
             from Defendants an enormous amount of information, documents, and data- more than 4.3 million
             documents (totaling 29.7 million pages which would fill almost 6,000 banker boxes), hundreds of
             pages of narrative responses to questions, large volumes of data, and more than 180 hours of
             depositions of company employees during that l~ngthy investigation. The government also had
             access to compulsory process of nonparty documents and information, and was able to hear from
             all interested parties.over the past year. With this record, it is difficult to imagine that additional
             discovery would be material to Plaintiffs' case.
                               With this background in mind, we are attaching a proposed case management plan
             that is adapted from Your Honor's template. We believe this proposal will allow the parties to
             complete necessary discovery and be ready for trial by the agreed date of October 7. Defendants'
             proposed case management plan provides for the prompt production by the Plaintiffs of the
             nonparty materials they have collected during their investigation. We will also wish to take a
             limited number of depositions, not to exceed three hours each, of fact witnesses to be presented by
             Plaintiffs at trial. We expect relatively little non-party discovery. We also respectfully request an
             appropriate sequencing of expert reports and depositions. Specifically, we ask that, consistent with
             prior merger challenges in which one or more Plaintiff states have participated (e.g., FTC et al., v.
             Sysco, No. 15-cv-00256, FTC et al., v. Staples/Office Depot, No. 15-cv-02115, FTC et al., v. Penn
             State Hershey Med Ctr., No. 15-cv-2362), Plaintiffs file their expert reports first, followed by
             Defendants' expert reports a few weeks later.

                             Plaintiffs and Defendants agreed on a proposed trial start date of October 7.
             Plaintiffs have now raised questions about whether the October 7 date can be achieved in light of
             issues regarding expert reports and the timing of any DOJ settlement. We do not think these issues
             should have any bearing on the agreed-upon date. Plaintiffs' suggestion that the proposed
             litigation timeline would be unworkable if the parties enter into a settlement with the DOJ is simply
             incorrect. Were the Defendants to enter into a settlement with the DOJ, Plaintiffs likely would
             have full information on that settlement soon - and certainly well before the close of discovery.
             Moreover, Plaintiffs already have information about the commitments the parties made to the FCC,
             the expert agency responsible for overseeing the wireless industry. Plaintiffs thus have ample time
             to consider the terms ofany settlement in crafting their litigation strategy.
                                  We thank the Court for its consideration of this proposal.
r------,.----------------------.K.1espectfully submitted,
  The Clerk of Court is directed to enter into the public record
  of is action the letter abeve submitted to the Court by              George S. Cary
  1,,..,._,,,.....·-~,.,,.;      -A      .
